Citation Nr: 0708319	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In April 1998, the veteran was afforded a hearing before a 
hearing officer at the RO.  In April 1999, the veteran and 
his spouse provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
these hearings are of record.

The case was most recently before the Board in March 2005, at 
which time the Board denied the veteran's claim for service 
connection for polyneuropathy.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2006, the Court granted a joint 
motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for action consistent with the 
joint motion.  


REMAND

The veteran claims that service connection is warranted for 
his polyneuropathy of the lower and upper extremities as it 
is the result of exposure to Agent Orange during his service 
in Vietnam, or alternatively, that it is secondary to his 
service-connected right nephrectomy due to adenocarcinoma.  
In accordance with the Court's November 2006 remand, the 
veteran should be provided a VA examination to determine the 
etiology of his polyneuropathy.  In addition, the veteran's 
October 2001 VA examiner referenced an article from a medical 
text that is not currently associated with the claims folder.  
Upon remand, the originating agency should procure the 
material referenced by the October 2001 examiner and it 
should be made a part of the record.  Finally, the veteran 
should be contacted and informed that he should provide 
medical evidence, such as a statement from a physician, that 
is supportive of his claim.

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice that he should submit 
any pertinent evidence in his possession 
and notice that he should submit medical 
evidence, such as a statement from a 
physician, supporting his contention that 
his peripheral neuropathy is 
etiologically related to his military 
service or service-connected disability.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should obtain a 
copy of the material referenced by the 
October 2001 examiner and associate it 
with the claims folders.

4.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his 
polyneuropathy.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, including his 
medical records dated from 1979 
indicating that he had numbness in his 
hands and arms, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
exposure to herbicides in service or was 
caused or chronically worsened by his 
service-connected post-operative 
residuals of adenocarcinoma of the right 
kidney.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


